Exhibit 10.3

 

August 15, 2017                             

 

Capitol Investment Corp. IV

509 7th Street, N.W.

Washington, D.C. 20004

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

 

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Capitol
Investment Corp. IV, a Cayman Islands exempted company (the “Company”), and
Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and J.P. Morgan
Securities LLC as representatives (collectively, the “Representatives”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one Class A ordinary share of the Company, par
value $0.0001 per share (the “Class A Ordinary Shares”), and one-third of one
redeemable warrant, each whole warrant exercisable for one Class A Ordinary
Share (each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him, her
or it, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

 

 

 

2. In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be amended from time to
time (“Charter”), the undersigned will, as promptly as possible, (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible, but not more than 10 business days thereafter, redeem the IPO Shares,
at a per-share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest earned on the Trust Account not
previously released to the Company, divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Cayman
Islands law to provide for claims of creditors and other requirements of
applicable law. The undersigned hereby waives any and all right, title, interest
or claim of any kind in or to any distribution of the Trust Account and any
remaining net assets of the Company as a result of such liquidation with respect
to the Founders’ Shares owned by the undersigned (“Claim”). However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Company’s Charter. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Account with respect to any warrants, all rights of which will terminate
on the Company’s liquidation.

 

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with any Insiders of the Company or their affiliates, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another valuation or appraisal firm that regularly
renders fairness opinions on the type of target business the Company is seeking
to acquire that such Business Combination is fair to the Company’s unaffiliated
shareholders from a financial point of view.

 

4. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in order
to effectuate, the consummation of the Business Combination; provided that the
Company shall be allowed to make the payments set forth in the Registration
Statement under the caption “Prospectus Summary – The Offering – Limited
payments to insiders.”

 

5. (a) The undersigned agrees that the Founder’ Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement) until the earlier to occur of: (1) one year after the
consummation of a Business Combination and (2) the date following the completion
of the Company’s initial Business Combination on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of its shareholders having the right to exchange their ordinary shares for
cash, securities or other property. Notwithstanding the foregoing, if the
closing price of the Company’s Class A ordinary shares equals or exceeds $12.00
per share (as adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination, the founder shares will be released from the lockup.

 

 2 

 

 

(b) The undersigned will not, without the prior written consent of Citigroup
Global Markets Inc. pursuant to the Underwriting Agreement, offer, sell,
contract to sell, pledge, hedge or otherwise dispose of (or enter into any
transaction that is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, ordinary shares, Warrants of the Company or
any securities convertible into, or exercisable, or exchangeable for, ordinary
shares or publicly announce an intention to effect any such transaction, for a
period of 180 days after the date of the Underwriting Agreement.

 

(c) The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 

(d) The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founders’ Shares or Private Placement
Warrants are required to contribute back to the capital of the Company a portion
of any such securities to be cancelled by the Company or transfer any such
securities to third parties, the undersigned will contribute back to the capital
of the Company or transfer to such third parties, at no cost, a proportionate
number of Founders’ Shares or Private Placement Warrants, as applicable, pro
rata with the other holders of Founders’ Shares or Private Placement Warrants,
as applicable.

 

6. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (net of amounts
previously disbursed to management for working capital purposes and excluding
the amount of deferred underwriting discounts held in trust), subject to any
pre-existing fiduciary or contractual obligations the undersigned might have.

 

 3 

 

 

(b) The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach of the obligations under paragraph 6(a) herein, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

7. The undersigned agrees to be a Director of the Company until the earlier of
the consummation by the Company of a Business Combination or the liquidation of
the Company. The undersigned’s biographical information previously furnished to
the Company and the Representatives is true and accurate in all respects, does
not omit any material information with respect to the undersigned’s background
and contains all of the information required to be disclosed pursuant to Item
401 of Regulation S-K, promulgated under the Securities Act of 1933, as amended.
The undersigned’s FINRA Questionnaire previously furnished to the Company and
the Representatives is true and accurate in all respects. The undersigned
represents and warrants that:

 

(a)he or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)he or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this letter agreement and to serve as
Director of the Company.

 

9. The undersigned hereby waives his or her right to exercise conversion rights
with respect to any of the Company’s ordinary shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the
Founders’ Shares or IPO Shares, and agrees that he or she will not seek
conversion with respect to such shares (or sell such shares to the Company in
any tender offer) in connection with any vote to approve a Business Combination.

 

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article 49.4 of the Company’s Charter prior to the consummation of
a Business Combination unless the Company provides public shareholders with the
opportunity to convert their ordinary shares upon such approval in accordance
with such Article 49.4 thereof.

 

11. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 

 4 

 

 

12. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founders’ Shares” shall mean all of the
Class B Ordinary Shares of the Company acquired by an Insider prior to the IPO;
(iv) “IPO Shares” shall mean the Class A Ordinary Shares issued in the Company’s
IPO; (v) “Private Placement Warrants” shall mean the warrants that are being
sold privately by the Company simultaneously with the consummation of the IPO;
(vi) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the Company’s IPO will be deposited; and (vii) “Registration
Statement” means the Company’s registration statement on Form S-1 (SEC File No.
333-219146) filed with the Securities and Exchange Commission.

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its shareholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

15. This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination.

 

 5 

 

 

          Print Name of Insider               Signature         Acknowledged and
Agreed:         Capitol Investment Corp. IV       By:       Name:     Title:

 

 

6

 



